          CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    United States of America,                              Criminal No. 05-144 (DWF)

                       Plaintiff,

    v.                                                            MEMORANDUM
                                                             OPINION AND ORDER
    Clyde Scott Thompson,

                       Defendant.


Clyde Scott Thompson, Pro se.

Andrew S. Dunne and Katharine T. Buzicky, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.



                                    INTRODUCTION

         This matter is before the Court on Defendant Clyde Scott Thompson’s

(“Thompson”) pro se motion for compassionate release in light of the COVID-19

pandemic. (Doc. No. 121 (“Motion”).) The United States of America (the

“Government”) opposes Thompson’s Motion.1 (Doc. No. 126.) For the reasons

discussed below, the Court respectfully denies Thompson’s Motion.




1
      The Court also received and considered Thompson’s memorandum in support of
his Motion (Doc. No. 123-3 (“Def. Memo.”)) and his reply to the Government’s
opposition. (Doc. No. 128 (“Reply”).)
          CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 2 of 7




                                      BACKGROUND

         On August 10, 2005, a jury convicted Thompson of the following three counts:

(1) Armed Bank Robbery, in violation of 18 U.S.C. § 2113(a) and (d); (2) Use of a

Firearm During a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A); and

(3) Unlawful Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). (Doc. No. 60; see also Doc. No. 14.) On November 9, 2005, this Court

sentenced him to a total of 444 months’ imprisonment to be followed by a 5-year term of

supervised release.2 (Doc. No. 71.)

         Thompson is currently incarcerated at Otisville FCI in Otisville, NY with an

anticipated release date of May 25, 2038. Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Jan. 7, 2021). Otisville FCI reports 3 active

COVID-19 cases among its inmates and 6 among its staff, 24 inmates and 14 staff who

have recovered, and no inmate or staff deaths from COVID-19. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited Jan. 7,

2021).

         Thompson now moves for compassionate release on the grounds that he is at

increased risk of severe infection from COVID-19 because he is 61 years old and suffers




2
       Thompson’s sentence included a Career Offender Enhancement pursuant to
§ 4B1.1(b) and an Armed Career Criminal enhancement pursuant to U.S.S.G. § 4B1.4.
The Eighth Circuit affirmed Thompson’s conviction in July 2006. United States v.
Thompson, 450 F.3d 840 (8th Cir. 2006). He subsequently filed an initial and successive
motion to vacate his sentence under § 2255, both of which were denied. (See Doc. Nos.
88, 96, 114, 117.)

                                              2
        CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 3 of 7




from “undiagnosed and problematic heart and breathing issues.”3 (Def. Memo. at 6; see

also Doc. No. 126-1, Ex 1 (“Medical Records”).) He also expresses a deep desire to

reconnect with his son and his son’s family. (Id. at 2, 6; Reply at 1.) Thompson

acknowledges his criminal history and poor disciplinary record while in prison but asserts

that he has committed himself to self-improvement and that he has changed.4 (Motion at

2-4, 6; Reply at 1.)

                                     DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,




3
        Thompson describes a “breathing problem” that causes “attacks” of an unknown
origin, and states that he has been given an inhaler as a remedy. (Def. Memo. at 1.) He
also complains of a “heart murmur,” that has not been diagnosed despite “multiple
complaints” about it. (Id. at 2.) Thompson’s Medical Records include multiple
references to asthma-related breathing issues that have been treated with an Albuterol
inhaler. (See, e.g., Medical Records at 13, 15, 21, 24, 28, 34, 52, 78, 82.) His Medical
Records do not indicate a heart condition, though they do reference continued care for
hyperlipidemia (high cholesterol). (Id. at 9, 32, 52, 54, 68, 80.)
4
        Thompson candidly asserts that “the only reason [he] is filing this compassionate
release is [because of his] son . . . [his] daughter and grandbabies.” (Reply at 1.) He
states that he is deeply sorry for the pain he has caused them and used his regret to
transform his life. (Id.) To this end, he has actively pursued rehabilitation through
various programming, gained spiritual insight, and mentors younger prisoners “to try and
get them in the right direction, even trying to get them to go to church or just a simple
kind word.” (Id.)


                                             3
        CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 4 of 7




(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).

       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”5 Id.

       The record reflects that Thompson requested compassionate release from the

warden at Otisville FCI on July 29, 2020. (Doc. No. 123-1.) His request was denied on




5
       Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in
Section 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting
judicially created “special circumstances” exception to the exhaustion requirement
unambiguously stated in the Prison Litigation Reform Act of 1995).


                                               4
        CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 5 of 7




August 31, 2020. (Doc. No. 123.) Accordingly, the Court finds that his Motion is

properly before it.

       After a careful review of Thompson’s Motion and other documentation, including

his supporting memorandum and Medical Records, the Court finds that his circumstances

do not meet the demanding standard necessary for compassionate release. According to

the Centers for Disease Control and Prevention, none of Thompson’s medical conditions

make him particularly vulnerable to severe infection from COVID-19. See Centers for

Disease Control and Prevention, Coronavirus Disease: People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Jan. 6, 2021). Although moderate to severe

asthma may increase a person’s risk, it appears that Thompson’s condition is well-

controlled through use of an inhaler. The Court also notes that Otisville FCI continues to

employ measures to mitigate the spread of the virus and has so far been effective.6


6
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last visited Jan. 7, 2021). Those steps include limiting visits and internal movement,
increased hygiene measures, and screening of both staff and inmates. (Id.) The BOP
periodically updates its Plan and is currently in Phase Nine. Federal Bureau of Prisons,
Coronavirus (COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf. (last visited
Jan. 7, 2021).

        The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Jan. 7, 2021). Since March, the BOP has
transferred nearly 20,000 inmates to home confinement. Id.


                                             5
        CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 6 of 7




       The Court also understands Thompson’s strong desire to return to his family and

truly commends him both for taking responsibility for his past actions and for committing

to rehabilitation. Notwithstanding, the Court cannot overlook his incredibly violent

history both inside and outside of prison, or that he has served less than half of his

sentence. (See Doc. No. 126-1 at 139-141, 158.) Accordingly, the Court cannot yet

conclude that Thompson no longer poses “a danger to the safety of any other person or

the community.” Statement. The Court also finds that the § 3553(a) sentencing factors

weigh strongly against release. 18 U.S.C. § 3553(a). In short, the Court cannot conclude

that such a significant sentence reduction would adequately address the seriousness of the

charges of Thompson’s conviction, promote respect for the law or provide a just

punishment.7

                                      CONCLUSION

       For the reasons set forth above, the Court finds that Thompson fails to present

extraordinary and compelling reason to warrant compassionate release. The Court also

finds that release is not appropriate because it cannot determine that Thompson no longer

poses a threat to society and because the § 3553(a) factors weigh against release.




7
       While the Court finds that release is not appropriate, it reiterates its praise for
Thompson’s commitment to rehabilitation and reminds him that he need not be defined
by his worst acts. The Court agrees with Thompson that change is possible and
encourages him to continue to make a positive difference in the lives of those around
him.


                                              6
       CASE 0:05-cr-00144-DWF-JSM Doc. 130 Filed 01/07/21 Page 7 of 7




                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Clyde Scott Thompson’s styled motion for

compassionate release (Doc. No. [121]) is respectfully DENIED.


Date: January 7, 2021                          s/Donovan W. Frank
                                               DONOVAN W. FRANK
                                               United States District Judge




                                           7
